from an order of the Court of Claims (Richard E. Sise, J.), entered December 2, 2004 in three personal injury actions. The order, among other things, granted the motions of claimants for partial summary judgment on the issue of liability pursuant to Labor Law § 240 (1) and denied defendant’s cross motions for summary judgment dismissing the Labor Law § 240 (1) and § 241 (6) claims.
*1069Now, upon reading and filing the stipulation withdrawing appeal signed by the attorneys for the parties on February 8, 2006,
It is hereby ordered that said appeal with respect to claimants Michael D. Loomis and Cheryl L. Loomis be and the same hereby is unanimously dismissed upon stipulation and said appeals with respect to claimants Steven M. Gates, Jennifer L. Gates, Wrae Ann Baker and Robert J. Baker are dismissed without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988 [1988]; Chase Manhattan Bank, N.A. v Roberts & Roberts, 63 AD2d 566, 567 [1978]; see also CPLR 5501 [a] [1]). Present—Pigott, Jr., P.J., Kehoe, Martoche, Smith and Pine, JJ.